Title: From George Washington to the United States Senate, 8 May 1792
From: Washington, George
To: United States Senate



Gentlemen of the Senate,
United States [Philadelphia]May the 8th 1792.

I nominate the following persons for appointments and promotions in the Army of the United States.


Appointed
Otho H. Williams, of Maryland, to be Brigadier General, vice Morgan, declined.


Cavalry


Promoted
William Winston to be Captain, vice Watts, declined.



Tarleton Fleming to be Lieutenant, vice Winston, promoted.


Appointed
John Webb Junr, of Virginia, to be Cornet, vice Fleming, promoted.


The following corrections in the names of former Appointments are requested to be made.



Major
George M. Bedinger instead of Henry Bedinger.


Lieutenant
Samuel Cochran instead of Robert Cochran.


Ensign
Andrew Marschalk instead of John Marschalk.



Go: Washington

